398 Mass. 782 (1986)
500 N.E.2d 810
JOHN S. THOMAS
vs.
THE HARTFORD ACCIDENT AND INDEMNITY COMPANY.
Supreme Judicial Court of Massachusetts, Essex.
October 8, 1986.
December 10, 1986.
Present: HENNESSEY, C.J., LIACOS, ABRAMS, NOLAN, & LYNCH, JJ.
Mitchell J. Wallman for the plaintiff.
John P. Ryan for the defendant.
LYNCH, J.
This case arises out of the defendant's refusal to pay under the plaintiff's own policy for medical expenses incurred by him while operating a motor vehicle owned and insured by his spouse. A judge of the Superior Court reported the case to the Appeals Court in accordance with Massachusetts Rule of Civil Procedure 64, 365 Mass. 831 (1974), and we allowed Thomas's application for direct appellate review.
The following facts were stipulated by the parties. The plaintiff was insured by the defendant, The Hartford Accident and Indemnity Company (Hartford), under a Massachusetts motor *783 vehicle insurance policy which provided coverage for the plaintiff's 1973 Plymouth automobile. Thomas was the only operator listed on that policy, and the Plymouth was the only vehicle described on his policy. The policy provided optional medical payments coverage with limits of $5,000 per person, for which Thomas paid an additional premium of $6.00. The vehicle owned by the plaintiff's wife, Lois E. Thomas, was insured by Hartford under a separate Massachusetts motor vehicle insurance policy that also provided optional medical payments coverage with limits of $5,000 per person for an additional $6.00 premium. The policy listed Lois E. Thomas as the only operator of the 1969 Rambler and the Rambler was the only vehicle described on her policy.
Thomas was injured on December 7, 1981, while operating the 1969 Rambler owned by Lois E. Thomas. As a result, Thomas incurred medical expenses in excess of $22,000. Hartford paid Thomas $5,000 pursuant to the medical payments coverage provided under Lois E. Thomas's policy of insurance, but has refused to pay Thomas any medical payments benefits under his own policy.
Thomas's coverage is determined by the terms of his policy. Hartford argues that no medical payments coverage is available to Thomas in this case because of the exclusion contained within Part 6:
"We will not pay for [medical] expenses resulting from injuries to: ...
"5. Anyone injured while occupying or struck by an auto owned or regularly used by you or any household member unless a premium for this Part is shown for that auto on the Coverage Selections page." (Emphasis in original.)
At the time of the accident, Thomas was operating a motor vehicle owned by his spouse, with whom he resides. Therefore, the terms of Thomas's policy preclude recovery "unless a premium for [medical payments] is shown for [Lois E. Thomas's] auto on the Coverage Selections page."
The Thomases' automobiles were insured under two separate insurance contracts with Hartford. Lois E. Thomas's Rambler *784 was not mentioned on the coverage selections page of Thomas's policy for the Plymouth, nor was an additional medical payments premium paid for Lois E. Thomas's Rambler on Thomas's policy. Under the clear terms of the policy, Thomas is not entitled to receive medical payments benefits under his own policy for injuries received while he was operating his spouse's vehicle.
Our conclusion is not altered by Thomas's reference to a further provision of Part 6 which provides:
"If someone covered under this Part is also entitled to Medical Payments coverage under another auto policy issued to you or any household member, we will pay only our proportionate share.
"If someone covered under this Part is using an auto he or she does not own at the time of the accident, the owner's automobile Medical Payments insurance must pay its limit before we pay. Then, we will pay up to the limit shown on your Coverage Selections page for any expenses not covered by that insurance."
Where there is no ambiguity, we will construe the terms of an exclusionary clause according to their ordinary meaning. Royal-Globe Ins. Co. v. Schultz, 385 Mass. 1013 (1982). Since Thomas is expressly excluded from medical payments coverage by the quoted paragraph 5 of Part 6, supra, he is not "someone covered under this Part."
The result is consistent with our holding in Royal-Globe Ins. Co. v. Schultz, supra. In Schultz, we applied a "regular use exclusion" barring recovery of optional uninsured motorist benefits for a 1978 accident. The words of the exclusionary clause here are virtually identical to the terms in Schultz. Although Schultz involved optional uninsured motorist coverage, our interpretation of the policy language in the present case is supported by the conclusion reached in Schultz that once the moped was deemed to fall within the term "auto" as a "land motor vehicle," the regular use exclusion operated to prevent recovery.
*785 Accordingly, we remand this case to the Superior Court with instructions that a judgment be entered declaring that the exclusion contained within the plaintiff's policy precludes his recovery of medical payment benefits.
So ordered.